DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0029] of the specification, it appears the term “card reorienting mechanism 64” in lines 2-3 of that paragraph should be deleted and replaced with the term --card reorienting mechanism 66-- since that is how the card reorienting mechanism was previously described in line 1 of paragraph [0029] and how it is illustrated in the drawing Figures.    
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (US 2012/0176460 A1) in view of Hamada (JP 2011-230329 A).
With respect to claim 20, Mochizuki et al. teach a method of retransfer printing on a plastic card in a plastic card processing machine 1 comprising:
inputting the plastic card into the plastic card processing machine 1 having a retransfer printing station (image forming section of paragraph [0035]) with a print side having a print ribbon R and a print head 9, and a retransfer side having a retransfer film F; and
performing a retransfer printing operation on a surface of the plastic card in the retransfer printing station, the retransfer printing operation includes printing an image on a portion of the retransfer film (paragraphs [0044]-[0045]), applying the portion of the retransfer film with the printed image to the surface of the plastic card (paragraph [0057]-[0058]) and thereafter stripping the retransfer film from the surface of the plastic card (at the lower left-hand roller 22 in Figures 1 and 2, the transfer film and card are separated from each other and the film is thereby “stripped” from the surface of the card).  
Mochizuki et al. does not specifically teach a step of actively cooling the surface of the plastic card during the retransfer printing operation.  However, Hamada teaches it is well known in the art to provide a retransfer card printing process that includes transferring an image from a retransfer film 3 onto a card surface 1 and stripping the retransfer film 3 from the card surface 1, wherein the retransfer printing operation includes a step of actively cooling the surface of the plastic card 1 (via cooling fan 8) during the retransfer process.  See Figures 1(A)-1(D) and the attached English language translation of Hamada.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Mochizuki et al. to including a step of actively cooling the surface of the plastic card during the retransfer process to better avoid excess temperature rise in the retransfer card printer.   
With respect to claim 21, note Hamada teaches the step of actively cooling the surface of the plastic card 1 (Fig. 1(C)) occurs after applying the portion of the retransfer film with the printed image to the surface of the plastic card (Fig. 1(B) and prior to stripping the retransfer film from the surface of the plastic card (Fig. 1(D)), as shown in Figures 1(A)-1(D) and described in the English language translation.   
With respect to claim 22, note Hamada teaches the step of actively cooling the surface of the plastic card 1 comprises directing a flow of air from the cooling fan 8 toward the surface of the plastic card, as shown in Figures 1(A)-1(D) and described in the English language translation. 
With respect to claim 23, Mochizuki et al. teach a method of retransfer printing on a surface of a plastic card in a plastic card processing machine 1 having a retransfer printing station with a print side (via a thermal head 9) and a retransfer side having a retransfer film F, comprising:
performing a retransfer printing operation in the retransfer printing station, the retransfer printing operation includes printing an image on a portion of the retransfer film F (via the thermal head 9 as described in paragraphs [0044]-[0045]), applying the portion of the retransfer film F with the printed image to the surface of the plastic card (as described in paragraphs [0057]-[0058]) and thereafter stripping the retransfer film from the surface of the plastic card (at the lower left-hand roller 22 in Figures 1 and 2, the transfer film and card are separated from each other and the film is thereby “stripped” from the surface of the card). 
Mochizuki et al. does not specifically teach a step of directing a flow of air toward the surface of the plastic card during the retransfer printing operation.  However, Hamada teaches it is well known in the art to provide a retransfer card printing process that includes transferring an image from a retransfer film onto a card surface (Fig. 1(B)) and stripping the retransfer film from the card surface (Fig. 1(D)), wherein the retransfer printing operation includes a step of directing a flow of air toward the surface of the plastic card 1 (via cooling fan 8 in Fig. 1(C)) after applying the portion of the retransfer film 3 with the printed image to the surface of the plastic card 1 (Fig. 1(B)) and prior to the stripping of the retransfer film 3 from the surface of the plastic card 1 (Fig. 1(D)).  See Figures 1(A)-1(D) and the attached English language translation of Hamada.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Mochizuki et al. to including a step of directing a flow of air toward the surface of the plastic card to allow for active cooling of the plastic card during the retransfer process to better avoid excess temperature rise in the retransfer card printer.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Aihara (US 9,180,713 B2) and Chen (CN 217455437 U) each teach a card printing process including active cooling in the printer having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571)272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
December 17, 2022